DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki, US 2016/0093255. 

Regarding Claim 1, Aoki (Figs. 1-2, 4) teaches a display apparatus comprising:
-a plurality of light sources (LD) configured to emit light (e.g., Light-emitting diodes LD emit light; par. 0029);
-a light guide plate (LG) having a first surface and a second surface (e.g., Surfaces S2 and S1, respectively), configured to spread light emitted from the plurality of light sources therein and to emit light through the first surface (e.g., Light enters surface S1 and exits from S2 and propagates in either the X or Y direction.  This propagation is considered a “spreading” of light; par. 0029); and
-a local dimming unit (e.g., Together, elements 11-13, 23, and dimming panel AP are considered a “local dimming unit”) configured to reflect or scatter light emitted through the second surface of the light guide plate according to a location (e.g., Diffusion sheet 11A of optical light sheet group 11 diffuses light emitted from surface S2; par. 0036), wherein the local dimming unit comprises:
(LQb) configured to change optical properties according to an electric field (e.g., Molecules of liquid crystal layer LQb change based on electrical field between first electrodes E1 and second electrodes E2; par. 0072);
a plurality of electrodes (E1, E2) located on the same plane (e.g., First electrodes E1 and second electrodes E2 are located on top of the upper surface of AP, which is considered a plane), configured to generate the electric field (e.g., Second electrodes E2 are located on substrate SUB2b and produce an electrical field together with first electrodes E1; par. 0060, 0072); and
a controller (23) configured to change a voltage applied to the plurality of electrodes according to an image (e.g., Dimming driver 23 drives electrodes E1 and E2; par. 0060, 0073).

Regarding Claim 2, Aoki (Figs. 1-2, 4) teaches the display apparatus according to claim 1, wherein, when the controller (23) applies a voltage to at least one of a plurality of signal electrodes (e.g., Dimming driver 23 drives electrodes E2, which are considered “signal electrodes”; par. 0060, 0073), the electro-optical layer around the at least one of the plurality of signal electrodes is configured to pass light (e.g., The molecules of liquid crystal layer LQb changes alignment so that light passes through; par. 0060).

Regarding Claim 5, Aoki (Figs. 1-2, 4) teaches the display apparatus according to claim 1, wherein the light scattered by the electro-optical layer is emitted through the (e.g., Before light is scattered by diffusion sheet 11a, it is emitted through the first surface S2).

Regarding Claim 6, Aoki (Figs. 1-2, 4) teaches the display apparatus according to claim 1, wherein the plurality of electrodes (E1, E2) comprises:
-a plurality of common electrodes (e.g., First electrodes E1 are common electrodes; par. 0060.  There may be a plurality of them; par. 0072); and
-a plurality of signal electrodes configured to receive a voltage signal for generating the electric field (e.g., Second electrodes E2 are pixel electrodes that receive a voltage that generates an electric field; par. 0073).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Okuyama, US 2010/0171903.  

Regarding Claim 4, Aoki (Figs. 1-2, 4) teaches the display apparatus according to claim 1, but does not teach wherein, when the controller does not apply a voltage to at least one of a plurality of signal electrodes, the electro-optical layer around the at least one of the plurality of signal electrodes is configured to scatter light.

However, Okuyama (Fig. 6C) teaches wherein, when the controller does not apply a voltage to at least one of a plurality of signal electrodes, the electro-optical layer around the at least one of the plurality of signal electrodes is configured to scatter light (e.g., When no voltage is applied to electrodes 32A and 32B, light is scattered in light modulation layer 33; par. 0064, 0067).   

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Aoki with the above teachings of Okuyama.  Okuyama suggests that this helps improve display luminance while at the same time reding leakage current in wide viewing angles (par. 0006). 

Regarding Claim 15, Aoki (Figs. 1-2, 4) teaches the display apparatus according to claim 1, but does not teach wherein the electro-optical layer is configured to pass light when the electric field is present, and to scatter the light when the electric field is not present.

However, Okuyama teaches wherein the electro-optical layer is configured to pass light when the electric field is present, and to scatter the light when the electric field is not present (e.g., When voltage is applied to electrodes 32A and 32B, light is transmitted.  On the other hand, when voltage is not applied, then light is scattered; par. 0065-0067).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Aoki with the above teachings of Okuyama.  Okuyama suggests that this helps improve display luminance while at the same time reducing leakage current in wide viewing angles (par. 0006). 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Nakanishi, US 2018/0308434.

Regarding Claim 7, Aoki (Figs. 1-2, 4) teaches the display apparatus according to claim 1, but does not teach wherein the controller is configured to divide the image into a plurality of dimming blocks, to determine a maximum value among luminance values of pixels included in each of the plurality of dimming blocks as the luminance value of 

However, Nakanishi (Figs. 1-3) teaches wherein the controller (16) is configured to divide the image into a plurality of dimming blocks, to determine a maximum value among luminance values of pixels included in each of the plurality of dimming blocks as the luminance value of each of the plurality of dimming blocks (e.g., Maximum luminance of each image area Bn is determined.  Each image area Bn is considered a “dimming block”; par. 0050), and to control the backlight based on the luminance value of each of the plurality of dimming blocks (e.g., Controller 16 uses the maximum luminance Ymax as a part of an equation for determining luminance of the backlight; par. 0051).  In the combined invention, the voltage applied to the electrode E2 would be based on the maximum luminance value of each light emitting region.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Aoki with the above teachings of Nakanishi.  Nakanishi suggests that this technique helps save power (par. 0051). 

Regarding Claim 11, Aoki in view of Nakanishi teaches the display apparatus according to claim 7. 

(Figs. 1-2, 4) further teaches wherein the plurality of electrodes comprises a plurality of common electrodes in the form of a patch (e.g., Electrodes E1 are common electrodes and are in the shape of bars, which are considered elongated “patches” since this term was not defined in the claims) and a plurality of signal electrodes in the form of a patch (e.g., Electrodes E2 are pixel electrodes and are in the shape of bars, which too are considered “patches”) , and wherein the plurality of common electrodes and the plurality of signal electrodes are alternately arranged in rows and columns (e.g., Electrodes E1 and E2 are arrange in rows and columns, as shown in Fig. 4). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Takagi, US 2016/0154269.

Regarding Claim 13, Aoki (Figs. 1-2, 4) teaches the display apparatus according to claim 1, but does not teach wherein the plurality of electrodes are configured to reflect light passing through the electro-optical layer.

However, Takagi teaches the concept of pixel electrodes configured to reflect light passing through the liquid crystal layer (par. 0076).  In the combined invention, the electrodes E2 of Aoki, which are pixel electrodes (Aoki, par. 0082), would reflect light transmitted through liquid crystal layer LQb.  The claim limitations would therefore be achieved. 

(par. 0076). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kurokawa, US 2018/0292690. 

Regarding Claim 14, Aoki (Figs. 1-2, 4) teaches the display apparatus according to claim 1, but does not teach wherein the electro-optical layer is configured to change a scattering rate depending on the presence of the electric field.

However, Kurokawa (Fig. 4) teaches the concept of the higher the voltage applied to the pixel electrode of liquid crystal panel the higher the scattering rate (par. 0075).  In the combined invention, the liquid crystal layer LQb of Aoki would change the scattering rate based on the electrical field.  Thus, the absence of an electrical field would result in a scatter rate of zero, while its presence leads to a scatter rate.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Aoki with the above teachings of Kurokawa.   Kurokawa suggests that without the presence of a scattering rate the liquid crystal molecules would not be realigned in order to display images (par. 0075).  
Allowable Subject Matter
Claims 3, 8-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 3, Aoki (Figs. 1-2, 4) teaches the display apparatus according to claim 2.

However, neither Aoko, nor the remaining prior art, either alone or in combination, teaches wherein the light passing through the electro-optical layer is configured to be spread inside the light guide plate.  In Aoki, liquid crystal layer LQb is considered the “electro-optical layer,” but this layer does not spread light inside the light guide LG because it is not positioned underneath it. 


Regarding Claim 8, Aoki (Figs. 1-2, 4) teaches the display apparatus according to claim 7, wherein the plurality of electrodes comprises a plurality of common electrodes in the form of a bar (e.g., First electrodes E1 are in the shape of a bar) and a plurality of signal electrodes in the form of a bar (e.g., Second electrodes E2 are in the shape of a bar).   

However, neither Aoki, nor the remaining prior art, either alone or in combination, teaches wherein the plurality of common electrodes and the plurality of signal electrodes are alternately arranged side by side.  As shown in Fig. 3, first electrodes E1 and second electrodes E2 are not arranged side-by-side. Modifying Aoki with another reference that teaches this concept would likely frustrate the purpose of Aoki.  For example, Aoki teaches that the first electrodes E1 extend in an X direction while the second electrodes E2 extend in a Y direction and are separated by liquid crystal layer LQb (par. 0058, 0073).  Electrodes E1 and E2 create an electric field that allows the liquid crystal layer molecules to change alignment (par. 0060).  Therefore, it would not make sense to modify Aoki so that these electrodes are positioned alternately, which would prevent a liquid crystal layer to be positioned therebetween.  

Claims 9-10 are objected to because they depend on claim 8. 

Regarding Claim 12, Aoki in view of Nakanishi teaches the display apparatus according to claim 11.

However, neither Aoki, Nakanishi, nor the remaining prior art, either alone or in combination, teaches wherein the controller is configured to control the voltage applied to the plurality of signal electrodes based on the maximum value among the luminance values of the dimming blocks overlapping each of the plurality of signal electrodes. 

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        November 4, 2021